718 S.E.2d 372 (2011)
STATE
v.
CORTEZ, Lowry, Atkinson, and Barnes.
No. 200P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Rod Malone, Raleigh, for Johnston County Board of Education.
Paul T. Jackson, Assistant District Attorney, for State of North Carolina.
John P. O'Hale, Smithfield, for Lowry, Richard L., et al.
The following order has been entered on the motion filed on the 5th of July 2011 by Sureties to Amend Petition for Writ of Certiorari to Review Decision of N.C. Court of Appeals:
"Motion Dismissed as Moot by order of the Court in conference, this the 25th of August 2011."